IN THE SUPREME COURT OF THE STATE OF NEVADA


                STANLEY EARNEST RIMER,                                 No. 69326
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                               FILED
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF CLARK,                             FEB 1 0 2016
                Respondent,                                                 TRACEKAJNOEMAN
                                                                         CLERKOFSUPREMECCURT
                and
                                                                             DEPUTYCLERK
                THE STATE OF NEVADA,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus. Petitioner
                seeks an order directing the district court to vacate a conviction of child
                neglect. We have reviewed the documents submitted in this matter, and
                without deciding upon the merits of any claims raised therein, we decline
                to exercise original jurisdiction in this matter.   See MRS 34.160; NRS

                34.170. A challenge to the validity of the judgment of conviction must be
                raised in a postconviction petition for a writ of habeas corpus filed in the
                district court in the first instance.' NRS 34.724(2)(b); NRS 34.738(1).
                Accordingly, we
                            ORDER the petition DENIED.




                                        Parraguirre


                 #4/n/J•fir               , J.                                         J.
                Douglas/                                   Cherry

                      'We express no opinion as to whether petitioner could meet the
SUPREME COURT
                procedural requirements of NRS chapter 34.
      OF
    NEVADA

(0) 1947),
                                                                                     le-OW/2
                 cc: Stanley Earnest Rimer
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e